Citation Nr: 1600976	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  05-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) and status post laparoscopic cholecystectomy with scars and neuropathic abdominal pain.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc of the lumbosacral spine with radiculopathy at L5-S1, to include paraspinous muscle spasm.

3.  Entitlement to a compensable rating for service-connected sinusitis.

4.  Entitlement to a compensable rating for service-connected status post removal of inclusion cyst, left postauricular area with scar.

5.  Entitlement to a compensable rating for right knee strain, patellofemoral pain syndrome.

6.  Entitlement to service connection for atypical chest pain, to include pericarditis.

7.  Entitlement to service connection for acquired psychiatric disability, to include abnormal behavior, depression, panic attacks, and mood disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for disability manifested by joint pain.

10.  Entitlement to service connection for disability manifested by muscle pain.

11.  Entitlement to service connection for disability manifested by neuropsychological symptoms.

12.  Entitlement to service connection for disability manifested by sleep disturbances.

13.  Entitlement to service connection for disability manifested by gastrointestinal symptoms.

14.  Entitlement to service connection for disability manifested by cardiovascular symptoms.

15.  Entitlement to service connection for disability manifested by right upper extremity neurological symptoms.

16.  Entitlement to service connection for disability manifested by left upper extremity neurological symptoms.

17.  Entitlement to service connection for disability manifested by right lower extremity neurological symptoms.

18.  Entitlement to service connection for disability manifested by left lower extremity neurological symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to February 1997 and from April 1998 to August 2003.  He had service in Southwest Asia from February 4, 2003, to March 22, 2003, and from April 15, 2003, to June 20, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2003, April 2007, and May 2008 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  The case was remanded for additional development in December 2010 and September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this case was previously remanded for additional development, the Board finds that further action is required prior to appellate review.  In correspondence dated in June 2013 the Veteran reported that he was receiving medical treatment at the Forrest City, Arkansas, federal penitentiary, and in a December 2013 statement he reported that he had provided authorization for VA to obtain copies of those records.  The prison records on file appear to be incomplete and out-of-date and there is no indication of any subsequent VA effort to obtain the records.  

The Board also notes that VA efforts to schedule the Veteran for examinations were unsuccessful due to the Veteran's incarceration.  In a March 2015 brief the Veteran's service representative asserted that VA efforts to schedule an examination had been inadequate and that a VA report indicating that the Veteran was serving a life sentence plus 45 years was not supported by the evidence of record.  It was further noted that he had been convicted of state and federal offences to be served consecutively and it was asserted, in essence, that examination scheduling may be accomplished upon his transfer to a state prison.  The Board notes that publicly available federal prison records indicate the Veteran has a scheduled release date in July 2016.  Therefore, the Board finds that further development is required for adequate determinations as to these matters.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate VA efforts must be taken to obtain any available records pertinent to the Veteran's treatment at the Forrest City, Arkansas, federal penitentiary.

2.  Appropriate VA efforts must be taken to verify the Veteran's federal incarceration release date and to determine if it is possible to schedule an examination, either VA or fee-basis, upon release or upon transfer to a state penitentiary.  

If it is determined that examination(s) are possible, the claims file must be made available to the examiner(s) for review in connection with the examination(s).  However, if it determined that examination(s) are not possible an examiner(s) should be requested to review the record and to address whether the requested opinions can be provided based upon the available evidence without additional physical examination.

The medical findings/opinions requested are as follows: 

a) with regard to the issues of increased ratings for GERD, lumbosacral spine disability, sinusitis, residuals of removal of a cyst, and right knee disability, the examiner(s) should report all current findings. 

b) with regard to the issues of service connection for chest pain, psychiatric disability, headaches, joint pain, muscle pain, neuropsychological symptoms, sleep disturbance, gastrointestinal disability (other than GERD), cardiovascular disability, and neurological disabilities of the bilateral upper and lower extremities, the examiner(s) should clearly report all such disabilities found.  If signs or symptoms of the claimed disorders are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state. 

As to each of the claimed disabilities which are found on examination, the examiner should offer an opinion as to whether such disability is at least as likely as not (a 50% or higher degree of probability) causally related to service. 

A rationale should be furnished for all etiology opinions. 

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


